Hardin, J.:
Whether the defendant has been guilty of the alleged contempt need not be conclusively determined when an application is made for a writ of distringas. When a decree or judgment is pronounced aga-inst a corporation, which it refuses to obey, the party who avers that the corporation is in contempt may have the writ of distn'ingas to bring it before the court, and after that, if no satisfactory answer is given to the alleged contempt, the court may order a sequestration, to enforce the performance of the decree or order of the court. (1 Barb. Ch. Pr., 443.)
Section 14 of the Code of Civil Procedure defines what contempts may be punished civilly, and enumerates cases in which the remedy applies. In the eighth subdivision thereof it is declared that such power exists “ in any other case. where an attachment or any other proceeding to punish for a contempt has been usually adopted and practiced in a court of record to enforce a civil remedy .of a party to an action * * * or to protect the right of a party.”
When the contumacious party is brought before the court, the practice in certain cases is prescribed by title 3 of chapter 17 of the Code of Civil Procedure. We are of opinion that the Special Term *548did not exceed its power and discretion in regard to the application before it.
Order affirmed, with ten dollars costs andv disbursements.
Smith, P. J., and Barker, J., concurred. •
So ordered.